IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
D. MARIA SCHMIDT, as the Personal
Representative of the Wrongful Death
Estate of RUBEN GUERRA GUINONES,
Deceased,
Plaintiff,

Vs. Civ. No. 18-321 KG/JFR

NAVISTAR, INC.,
Defendant.
ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
AND RECOMMENDED DISPOSITION

THIS MATTER is before the Court on the Proposed Findings and Recommended
Disposition by United States Magistrate Judge John F. Robbenhaar, filed April 12, 2021.
(Doc. 138). Objections were due by no later than April 26, 2021. The parties have not filed any
objections. The failure to make timely objections to the Magistrate Judge’s Proposed Findings
and Recommended Disposition waives appellate review of both factual and legal questions. U.S.
v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10" Cir. 1996).

IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and
Recommended Disposition (Doc. 138) is adopted.

IT IS FURTHER ORDERED that the parties’ Joint Motion for Court Approval of

Settlement on Behalf of the Minor Plaintiff Beneficiary of the Estate (Doc. 134) is GRANTED.

 
